                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



 EROLD FRANCOIS,                                     No. 19-cv-06787 (KM/JBC)
                              Plaintiff,
                                                     MEMORANDUM OPINION
                        V.

                                                              and
 160 FRONTAGE ROAD, LLC and/or AIRP(
 LLC cl/b/a RAMADA PLAZA BY WYNDHAY                         ORDER
 INTERNATIONAL AIRPORT

                               Defendant.


KEVIN MCNULTY, U.S.D.J.:
     This matter arises from the plaintiffs former employment by the
defendant. It comes before the Court on the motion (DE 14) of the defendant
(herein, “Ramada”) to dismiss Counts II and IV of the Second Amended
Complaint (“2AC”, DE 10) For the reasons stated herein, this unopposed
motion is GRANTED.
   I.     Procedural History
     The original complaint was filed on February 25, 2019 (DE 1), and
amended on March 5, 2019 (DE 3). The amended complaint contained seven
claims.
      Defendant filed a motion to dismiss the amended complaint. (DE 9) The
motion argued that many of the claims were subject to a prior release, and
attached a copy of that written release and settlement of claims. (DE 9-5)
      The plaintiff, Erold Francois, did not respond to that motion to dismiss.
Instead, on June 28, 2019, he immediately filed a Second Amended Complaint,
which dropped certain of the claims that defendant said had been released. The
Second Amended Complaint contains the following four claims:
        Count I   —   Age Discrimination in Employment Act (“ADEA”)



                                               1
         Count 11    -   Age Discrimination New Jersey Law Against Discrimination
                             (“NJLAD”)
         Count III       —   Retaliation (ADEA)
         Count IV        —   Retaliation (NJLAD)
       On July 26, 2019, the defendant filed the Motion to Dismiss (Partial)
Plaintiff’s Second Amended Complaint, seeking dismissal of Counts II and IV.
(DE 14) According to the defendant, those two claims, like the ones previously
dropped by the plaintiff, are subject to the prior release. No response to this
motion to dismiss was filed.
       On October 17, 2019, 1 entered an order to show cause that unless the
Plaintiff filed an opposition within 21 days, the motion to dismiss may be
treated as unopposed and granted. (DE 15) No response has been received.
   II.      Applicable Standards
     Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, if it fails to state a claim upon which relief can
be granted. The defendant, as the moving party, bears the burden of showing
that no claim has been stated. Animal Science Products, Inc. z’. China Minmetals
Corp., 654 F.3d 462, 469 n. 9 (3d Cir. 2011). For the purposes of a motion to
dismiss, the facts alleged in the complaint are accepted as true and all
reasonable inferences are drawn in favor of the plaintiff. New Jersey Carpenters
& the Trustees Thereof u. Tishman Constr. Corp. of New Jersey, 760 F.3d 297,
302 (3d Cir. 2014). The complaint’s factual allegations must be sufficient to
raise a plaintiffs right to relief above a speculative level, so that a claim is
“plausible on its face.” Bell Atl. Corp. v. Twonthly, 550 U.S. 544, 570 (2007). See
also Ashcroft u. Iqbal, 556 U.S. 662, 678 (2009).
   Ill.     Discussion
      Defendant’s motion to dismiss is simple. It says that Counts II (age
discrimination under NJLAD) and IV (retaliation under NJLAD) are the subject
of a full release, supported by monetary consideration.




                                                   2
     The circumstances, unrebutted by the plaintiff, are as follows. Mr.
Francois was employed by the Ramada at Newark Airport from 2014 until July
25, 2018. He was dismissed, and his union filed a grievance. Ramada settled
with the union. Pursuant to a written settlement agreement (DE 14-5),
Francois agreed to “release[j and discharge[j the Employer [i.e., Ramadaj, its
officers, directors, employees and agents from any and all claims, causes of
action and controversies whatsoever, in law or equity, which he ever had, may
have or which hereafter may arise out of [Francois’s] employment with the
company.” (DE 14-5 at 3) In exchange, Mr. Francois received a monetary
payment, a neutral reference, and Ramada’s agreement not to contest any
claim for unemployment benefits.1
     The release language is very broad indeed. Defendant cites ample
authority for the proposition that a release of any and all causes of action need
not specifically list NJLAD to release claims under that statute that fall within
its scope. Weinberg v. Interep, No. 05-5458, 2006 U.S. Dist. LEXIS 23746,
                    *4 (D.N.J. Apr. 26, 2006) (the plaintiff could not bring his
2006 WL 1096908, at
LAD claim where he had agreed to release “all claims arising under state anti-
discrimination statutes and any claims for wrongful termination or unlawful
discrimination”); Mosley v. Bay Ship Mgmt., 174 F. Supp. 2d 192, 197 (D.N.J.
2000) (the plaintiffs agreement to ‘drop his beef against the defendant
constituted a knowing and voluntary waiver of his right to bring an LAD claim);
Swads   t.’.Sherwin-Williams, 244 N.J. Super. 170, 178 (App. Div. 1990) (the
plaintiff, who had previously entered into a release with his former employer,


       The complaint relates the circumstances of the plaintiffs dismissal on
disciplinary grounds. The release is so closely tied to the circumstances of the
plaintiffs dismissal that it must be regarded as integral to the complaint. See In re
Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997). The plaintiff is
unmistakably on notice of it and is aware that defendants are relying on it. Defendants
raised the settlement agreement in their motion to dismiss the First Amended
Complaint. In response, plaintiff filed the Second Amended Complaint in which he
dropped two of his claims. In the alternative, the court could convert this to a motion
for summary judgment under Fed. R. Civ. P. 12(d), but in light of the plaintiffs
seeming abdication, it would be pointless.

                                               3
had waived his NJLAD claim even though the release did not specifically list
or refer to the NJLAD).2
      The effectiveness of a NJLAD waiver is judged under the totality of the
circumstances. Relevant factors may include (1) the clarity and specificity of
the release language; (2) the plaintiffs education and business experience; (3)
the amount of time plaintiff had for deliberation about the release before
signing it; (4) whether plaintiff knew or should have known his rights upon
execution of the release; (5) whether plaintiff was encouraged to seek, or in
fact received benefit of counsel; (6) whether there was an opportunity for
negotiation of the terms of the release; and (7) whether the consideration given
in exchange for the waiver and accepted by the plaintiff exceeded the benefits
to which the employee was already entitled. Long v. Sears Roebuck & Co., 105
F.3d 1529, 1538 (3d Cir. 1997).
     The court’s analysis is hampered by the lack of a response, but a plaintiff
cannot escape by simply refusing to respond. At any rate, the circumstances do
not raise any particular concern. “All claims” is clear enough. The plaintiffs
education level does not appear. The dates on the agreement indicate that
there was time for consideration. The plaintiff was represented by his union
representative. The agreement, which is in writing, bears all the earmarks of an
arm’s length negotiation. And the consideration—cash, plus concessions—did
not consist of items to which the plaintiff was already entitled.




2      The standards for waiving an ADEA claim are different from those governing an
NJLAD claim. Defendants point out that the Older Workers Benefit Protection Act
(OWBPA) sets up a more stringent standard for waiver of ADEA claims, but that the
OWBPA standards do not apply to an NJLAD waiver, which will be assessed based on
the totality of the circumstances. See Wastak v. Lehigh Valley Health Network, 49
F.3d 281, 295 (3d Cir. 2003) (the statutory provisions of the OWBPA apply only to
ADEA claims, and thus, the effect of the Release with regard to the state claims
is “determined by the ordinary meaning of the language contained therein”).




                                             4
                                 ORDER
     IT IS THEREFORE, this 24 day of February, 2020,
     ORDERED that the defendants’ unopposed motion (DE 14) to dismiss
Counts TI and IV of the Complaint is GRANTED.




                                         H N. KEVIN MCNULTY, U.     .J.




                                        5
